
	
		II
		112th CONGRESS
		1st Session
		S. 1107
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize and support psoriasis and psoriatic
		  arthritis data collection, to express the sense of the Congress to encourage
		  and leverage public and private investment in psoriasis research with a
		  particular focus on interdisciplinary collaborative research on the
		  relationship between psoriasis and its comorbid conditions, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Psoriasis and Psoriatic Arthritis
			 Research, Cure, and Care Act of 2011.
		2.FindingsCongress finds the following:
			(1)Psoriasis and psoriatic arthritis are
			 autoimmune, chronic, inflammatory, painful, and disabling diseases that require
			 lifelong timely and appropriate medical intervention and care and have no
			 cure.
			(2)Current studies
			 indicate that the prevalence of psoriasis in the United States ranges between
			 two and three percent, affecting approximately 7.5 million men, women, and
			 children of all ages, approximately 17,000 individuals in each congressional
			 district, and has an adverse impact on the quality of life for virtually all
			 affected.
			(3)Psoriasis often is
			 overlooked or dismissed because it is not typically a direct cause of death.
			 Psoriasis is commonly and incorrectly considered by insurers, employers,
			 policymakers, and the public as a mere annoyance—a superficial problem,
			 mistakenly thought to be contagious, due to poor hygiene, or both. As such,
			 treatment for psoriasis is often incorrectly categorized as
			 cosmetic and not medically necessary.
			(4)Psoriasis is
			 connected with an elevated risk for other serious, chronic, and
			 life-threatening comorbid conditions, including cardiovascular disease,
			 diabetes, stroke, and cancer. A higher prevalence of stroke, atherosclerosis,
			 chronic obstructive pulmonary disease (COPD), Crohn’s disease, lymphoma,
			 metabolic syndrome, and liver disease are also found in people with psoriasis
			 as compared to the general population. Up to 30 percent of people with
			 psoriasis also develop potentially disabling psoriatic arthritis.
			(5)The National
			 Institute of Mental Health (NIMH) funded a study that found that psoriasis may
			 cause as much physical and mental disability as other major chronic diseases,
			 including cancer, arthritis, hypertension, heart disease, diabetes, and
			 depression.
			(6)Psoriasis is
			 associated with elevated rates of depression, anxiety, and suicidality
			 (suicidal thoughts, suicide attempts, and completed suicides). Individuals with
			 psoriasis are twice as likely to have thoughts of suicide as people without
			 psoriasis or with other chronic conditions.
			(7)The risk of
			 premature death is 50 percent higher for people with severe psoriasis. This
			 translates to people with severe psoriasis dying four years earlier, on
			 average, than people without psoriasis.
			(8)The economic
			 consequences of psoriasis, both for individuals and the health care system, are
			 significant. Total direct and indirect health care costs of psoriasis are
			 calculated at $11,250,000,000 with work loss accounting for 40 percent of the
			 cost burden. People with psoriasis have significantly higher health care
			 resource utilization and costs than the general population. Additionally,
			 psoriasis patients with comorbidities are more likely to experience urgent
			 care, have greater rates of hospitalization, more frequent outpatient visits,
			 and incur greater costs than psoriasis patients without comorbidities.
			(9)Early diagnosis
			 and treatment of psoriatic arthritis may help prevent irreversible joint
			 damage.
			(10)Treating
			 psoriasis and psoriatic arthritis presents a challenge for patients and their
			 health care providers. A wide range of treatment options is available; however,
			 adverse side effects and success varies from patient to patient. The same
			 treatments do not work for every patient and a treatment that may have been
			 effective for a period of time can stop working.
			(11)Despite a number
			 of recent breakthroughs that have led to some new treatments, too many people
			 with psoriasis and psoriatic arthritis still cannot live normal lives. For many
			 of these individuals, existing treatments are not effective or appropriate or
			 may not be accessible due to cost and insurance barriers.
			(12)Psoriasis and
			 psoriatic arthritis constitute a significant national health issue that
			 deserves a comprehensive and coordinated response by States and the Federal
			 Government with involvement of the health care provider, patient, and public
			 health communities.
			3.National
			 psoriasis and psoriatic arthritis data collection
			(a)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention, is authorized to undertake psoriasis and
			 psoriatic arthritis data collection efforts, including incorporating questions
			 into public health surveys, questionnaires, and other databases in existence as
			 of the date of the enactment of this Act to collect information, with respect
			 to psoriasis and psoriatic arthritis, regarding—
				(1)the prevalence of
			 psoriasis and psoriatic arthritis in the United States;
				(2)the age of
			 onset;
				(3)health-related
			 quality of life;
				(4)health care
			 utilization;
				(5)burden of such
			 disease (such as with respect to employment);
				(6)direct and
			 indirect costs;
				(7)health
			 disparities, including with respect to age, gender, race, and ethnicity;
			 and
				(8)comorbidities and
			 the natural history of such disease.
				Such data
			 collection efforts may include the consideration and development of a patient
			 registry, which would include individuals of all ages.(b)Authorization of
			 appropriationsTo carry out subsection (a), there are authorized
			 to be appropriated $1,500,000 for each of fiscal years 2012 through
			 2017.
			4.Sense of Congress
			 for collaborative interdisciplinary research on psoriasis and psoriatic
			 arthritis and comorbid conditionsIt is the sense of the Congress that—
			(1)the psoriasis research community has made
			 significant strides in proving the seriousness of psoriasis as an autoimmune
			 disease and in advancing the identification of commonalities between psoriasis
			 and other diseases;
			(2)the nonprofit and
			 private sector psoriasis research communities are to be commended for planning
			 a multidisciplinary scientific meeting in 2012 to discuss future directions of
			 psoriasis and comorbid research, identify initiatives necessary to fill any
			 gaps, leverage public and private investments in psoriasis research, and
			 facilitate progress in interdisciplinary research related to psoriasis and its
			 comorbid conditions;
			(3)the National
			 Institutes of Health is encouraged to continue to work with the organizations
			 and private sector stakeholders who convene the multidisciplinary scientific
			 meeting to discuss future directions of psoriasis and comorbid research;
			(4)the nonprofit and
			 private sector meeting conveners should disseminate to the public, Congress,
			 and other relevant public and private policymaking and research entities a
			 report that includes findings from the scientific meeting and suggestions
			 regarding next steps, including recommendations from the National Institutes of
			 Health and other relevant Federal agencies; and
			(5)utilizing the
			 information produced by the scientific meeting regarding future directions of
			 psoriasis and comorbid research, the Secretary of Health and Human Services,
			 acting through the Director of the National Institutes of Health, and in
			 conjunction with the National Institute for Arthritis, Musculoskeletal, and
			 Skin Diseases and other institutes and centers of the National Institutes of
			 Health, is encouraged to explore the development of a virtual Center of
			 Excellence for Collaborative Discovery in Psoriasis and Comorbid Research or
			 some other mechanism through which public and private sector findings regarding
			 psoriasis and its comorbid conditions can be regularly shared and
			 leveraged.
			
